DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medline’s 24-hour oral care kit (“Medical devices a HAI-maintenance issue” INSIDE THE CURRENT ISSUE, by Suasan Cantrell, January 2014, in view of Hulliger (US 9,975,679). 

    PNG
    media_image1.png
    937
    1285
    media_image1.png
    Greyscale

In re claim 1: Medline’s 24-hour oral care kit discloses an oral care product dispensing system, comprising: a container; and at least four packages of individually packaged items arranged in an organized fashion according to a predetermined treatment plan (see annotated figure above). 
Medline’s 24-hour oral care kit discloses the claimed invention as discussed above with the exception of the following specific identifying indicia:
wherein a first package is identified with an identifier associated with breakfast, a second package is identified with an identifier associated with lunch, a third package is identified with an identifier associated with dinner, and a fourth package is identified with an identifier associated with bedtime.  

Medline’s 24-hour oral care kit teaches the claimed invention as discussed above with the exception of the following claimed limitation as discussed by Hulliger:
Hulliger teaches the provision of a medical packaging system wherein a container 10 holds the at least four packages 2 in the organized fashion such that the first package (first 2), the second package (second 2), the third package (third 2), and the fourth package (forth 2) are removable from the container 10 in any order and such that any one of the first package, the second package, the third package, and the fourth package are removable from the container without removal of a remainder of the first package, the second package, the third package, and the fourth package (see figs.1-2 and col. 4, ll.1- 63 of Hulliger).
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to modify the medical 24-hour oral care kit of Medline with the medical container layout as taught by Hulliger in order to provide easy access to the 
In re claim 2: the individually packaged items are oral care items (see annotated figure above of Medline).   
In re claim 3: at least one of the oral care items is a toothbrush (see annotated figure above of Medline).   
In re claim 4: at least one of the oral care items is a suction device (see annotated figure above of Medline).    
In re claim 5: each of the individually packaged items is contained in a package, and wherein at least one of the individually packaged items or the packages are identified with a predetermined time for use (see annotated figure above of Medline).   
In re claim 6: the plurality of individually packaged items are arranged sequentially according to the predetermined time for use (see annotated figure above of Medline).   
In re claim 7: the predetermined times comprise one of: meals, times of day, days, or intervals (see annotated figure above of Medline).    

In re claim 9: at least one of the identifier associated with breakfast, the identifier associated with lunch, the identifier associated with dinner, and the identifier associated with bedtime is text.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Medline’s 24-hour oral care kit as discussed above in claim 1.
In re claim 10: each of the plurality of individually packaged items is sealed within a package and must be removed from the package prior to use (see annotated figure above of Medline).   
In re claim 11: the system is configured to indicate compliance with the predetermined treatment plan (see annotated figure above of Medline).   
In re claim 12: the system is configured to allow for visual inspection to determine compliance with the predetermined treatment plan (see annotated figure above of Medline).    
In re claim 13: the individually packaged items are visible in the package to allow for visual inspection (see annotated figure above of Medline).   
In re claim 14: the individually packaged items are configured to be used a single time (see annotated figure above of Medline).    
In re claim 15: An oral cleaning compliance system, comprising: a container; and at least four single-use oral care items, wherein each of the plurality of oral care items is identified with a predetermined time for use (see annotated figure above of Medline).   
Medline’s 24-hour oral care kit discloses the claimed invention as discussed above with the exception of the following specific identifying indicia:

Medline’s 24-hour oral care kit teaches the provision using oral care products in a specific order and at a specific time interval in order to provide the desired outcome for a user. Furthermore, it is notoriously well known in the art of oral care for a user to brush their teeth in the morning around breakfast time and at night before bedtime. It is also notoriously well-known to brush your teeth after a meal which Dentist have recommended. With this in mind, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the specific times breakfast, lunch, dinner and bedtime instead of the suggested hour intervals as taught above (which would fall in the general time when a user would eat) since it would only depend on the intended use of the assembly and the desired information to be displayed. 
Medline’s 24-hour oral care kit teaches the claimed invention as discussed above with the exception of the following claimed limitation as discussed by Hulliger:
Hulliger teaches the provision of a medical packaging system wherein a container 10 holds the at least four packages 2 in the organized fashion such that the first package (first 2), the second package (second 2), the third package (third 2), and the fourth package (forth 2) are removable from the container 10 in any order and such that any one of the first package, the second package, the third package, and the fourth package are removable from the container without removal of a remainder of the first 
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to modify the medical 24-hour oral care kit of Medline with the medical container layout as taught by Hulliger in order to provide easy access to the held packages and provide user friendly removal from the container when in use (see figs.1-2 and col. 4, ll.1- 63 of Hulliger). Medline’s 24-hour oral care kit includes a box which the packages can be remove through a hole in the front wall of the container or through opening a top flap of the container, which may be difficult for a user, when modified as discussed above the packages are located on an outside wall of a container and can easily be removed when needed. Furthemore, Medline’s 24-hour oral care kit and Hulliger are related to medical packaging of a plurality of items that are to be used in a specific order.
In re claim 16: the plurality of oral care items are arranged sequentially according to the predetermined times for use (see annotated figure above of Medline).   
In re claim 17: wherein the identifiers are images associated with the determined time for use (see annotated figure above of Medline).   
In re claim 18: An oral care package configured to be included in an oral cleaning compliance system, the package comprising: a first single-use oral care item; and an identifier, wherein the identifier provides information on a predetermined time for use of the first single-use oral care item (see annotated figure above of Medline).   
Medline’s 24-hour oral care kit discloses the claimed invention as discussed above with the exception of the following specific identifying indicia:

Medline’s 24-hour oral care kit teaches the provision using oral care products in a specific order and at a specific time interval in order to provide the desired outcome for a user. Furthermore, it is notoriously well known in the art of oral care for a user to brush their teeth in the morning around breakfast time and at night before bedtime. It is also notoriously well-known to brush your teeth after a meal which Dentist have recommended. With this in mind, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the specific times breakfast, lunch, dinner and bedtime instead of the suggested hour intervals as taught above (which would fall in the general time when a user would eat) since it would only depend on the intended use of the assembly and the desired information to be displayed. 
Medline’s 24-hour oral care kit teaches the claimed invention as discussed above with the exception of the following claimed limitation as discussed by Hulliger:
Hulliger teaches the provision of a medical packaging system wherein a container 10 holds the at least four packages 2 in the organized fashion such that the first package (first 2), the second package (second 2), the third package (third 2), and the fourth package (forth 2) are removable from the container 10 in any order and such that any one of the first package, the second package, the third package, and the fourth package are removable from the container without removal of a remainder of the first package, the second package, the third package, and the fourth package (see figs.1-2 and col. 4, ll.1- 63 of Hulliger).

In re claim 19: the identifier is an image associated with the predetermined time for use (see annotated figure above of Medline).     
In re claim 20: the package is configured such that the oral care item is visible in the packaging to allow for visual inspection to determine compliance with an oral care treatment plan (see annotated figure above of Medline).   

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record.
Medline’s 24-hour oral care kit clearly discloses an oral cleaning compliance system, comprising: a container; and at least four single-use oral care items in the 

    PNG
    media_image2.png
    839
    565
    media_image2.png
    Greyscale

It is proper to take account of the "inferences and creative steps that a person of ordinary skill in the art would employ." See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 1727, 1731, 82 USPQ2d 1385, 1396 (2007). See also id. at 1742, 82 USPQ2d at 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.")
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735